DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 13-17, 21, 25 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0366077 to Dong et al.
As concerns claim 1, a mail processing method, comprising: receiving a to-be-sent mail (Fig. 8, 802); obtaining, if it is identified that the to-be-sent mail comprises an instant messaging group identifier (Fig. 8, 802-instant messaging group; 0251-instant messaging group (i.e. departments); 0252-instant messaging group based on organization structure, with unique ID; 0254-group name), a group mail address (0255-instant messaging group as an e-mail recipient) corresponding to the instant messaging group identifier; and sending the to-be-sent mail to a recipient address indicated by a recipient identifier, wherein the recipient address comprises the group mail address (0255; 0257-send the email, IM group as recipient).  
As concerns claim 16, a mail processing method, comprising: obtaining a recipient identifier, wherein the recipient identifier comprises multiple instant messaging group identifiers (0252-instant messaging group based on organization structure, with unique ID; 0254-group name; groups; also recipient line “To;” field can be equivalent to a “recipient identifier” wherein the field comprises multiple groups), or the recipient identifier comprises a personal mail address and at least one instant messaging group identifier; and sending, based on the recipient identifier, a mail to a recipient indicated by the recipient identifier (0242; 0255; 0257-send the email, IM group as recipient).  
As concerns claim 27, a device programed to execute the method according to claim 16, comprising: one or more processors (fig. 2, 202); a memory (fig. 2, 204) having stored thereon one or more programs; and the one or more programs, when executed by the one or more processors, cause the one or more processors to implement said method.  
As concern claim 28, a non-transitory computer readable storage medium programed to execute the method according to claim 1, having stored thereon a computer program which, when executed by a processor (fig. 2, 202), implements said method.  
As concerns claim 29, a non-transitory computer readable storage medium programed to execute the method according to claim 16, having stored thereon a computer program which, when executed by a processor (fig. 2, 202), implements said method.
As concerns claim 2, the method according to claim 1, wherein the sending the to-be-sent mail to the recipient address indicated by the recipient identifier comprises: determining, according to the instant messaging group identifier corresponding to the group mail address carried in a mail, a member mail address of corresponding at least one member in the instant messaging group (0259-extract corresponding email address of member; Fig. 8, 804), if it is detected that the group mail address receives the mail (0240-server extracts addresses); and sending a received mail to the member mail address (0259; 0257-send email).  
As concerns claim 3, the method according to claim 2, wherein the determining, according to the instant messaging group identifier corresponding to the group mail address carried in the mail, the member mail address of corresponding at least one member in the instant messaging group comprises: initiating, according to the instant messaging group identifier corresponding to the group mail address carried in the mail, a group member query request (0257-IM group as recipient creates a “query”) to an instant messaging server (0259-0260-server); receiving a member identifier (0259-extract corresponding email address of member) comprised in the instant messaging group fed back by the instant messaging server; and determining, according to the member identifier, a member mail address (0259-extract corresponding email address of member) of a member in the instant messaging group.  
As concerns claim 7, the method according to claim 1, wherein the obtaining the group mail address corresponding to the instant messaging group identifier comprises: querying whether the group mail address corresponding to the instant messaging group identifier exists (abstract; 0024- “if there exists”, thus a “determination”/query has to be performed); and if the group mail address corresponding to the instant messaging group identifier does not exist (abstract; 0024-“not yet been associated”), creating (abstract-creating email group; 0024-allocates an email account) a corresponding group mail address for the instant messaging group.  
As concerns claim 13, the method according to claim 1, wherein: the instant messaging group identifier is associated with a sender (sender can be part of or “associated” with group; 0259-manager of department, group is the department).  
As concerns claim 14, the method according to claim 1, wherein the group mail address is a hash address or the group mail address comprises a keyword corresponding to a group identifier (0259-department name (i.e. “XX department club”); 0252-group has corresponding unique ID).  
As concerns claim 15, the method according to claim 1, wherein the group mail address corresponds to the messaging group identifier one-to-one, or the group mail address is a set of mail addresses of group members obtained based on the instant messaging group identifier (0259-extract corresponding email address of member).  
As concerns claim 17, the method according to claim 16, wherein the sending, based on the recipient identifier, the mail to the recipient indicated by the recipient identifier comprises: sending, based on the recipient identifier, the mail to a group member indicated by a group identifier in the multiple instant messaging group identifiers, or sending, based on the recipient identifier, the mail to a group member indicated by the personal mail address (0259-extract corresponding email address of member) and the at least one instant messaging group identifier (0255; 0257-send the email, IM group as recipient; IM group identifier used to extract member email address).  
As concerns claim 21, the method according to claim 16, wherein if there are multiple recipient identifiers, the ACTIVE.136113976.0142mail servers to which the recipient identifiers belong are the same or different (0259-0260-“@alibaba.com”; 0241-any suffix).  
As concerns claim 25, the method according to claim 16, further comprising: obtaining a group mail address corresponding to the instant messaging group identifier (0259-extract corresponding email address of member), and displaying the group mail address in the mail (0259-0260-“@alibaba.com”; inherent address would be displayed on interface for user).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0366077 to Dong et al. in view of U.S. Patent Application Publication 2014/0365505 to Clark et al.
Dong ‘077 do not disclose:
As concerns claim 10, the method according to claim 1, further comprising: during a user input process, automatically recommending a candidate instant messaging group identifier based on what is input by a user.  
As concerns claim 11, the method according to claim 10, further comprising: invoking an automatic recommendation component in response to a specific prompt input by the user, wherein the automatic recommendation component automatically recommends, based on what is input by the user, the candidate instant messaging group identifier, for the user to select and input.  
	Clark et al. ‘505 teach:
As concerns claim 10, the method according to claim 1, further comprising: during a user input process, automatically recommending a candidate instant messaging group identifier based on what is input by a user (0062-typing address input, prediction engine to match to a stored address, then user can select).  
As concerns claim 11, the method according to claim 10, further comprising: invoking an automatic recommendation component in response to a specific prompt input by the user, wherein the automatic recommendation component automatically recommends, based on what is input by the user, the candidate instant messaging group identifier, for the user to select and input (0062-typing address input, prediction engine to match to a stored address, then user can select).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Dong ‘077, with a recommendation, as taught by Clark et al. ‘505, in order to aid the user in obtaining information, thus being more user-friendly.      
Dong ‘077 further discloses:
As concerns claim 12, the method according to claim 10, wherein the candidate instant messaging group identifier has display information representing an instant messaging group (0259-instant messaging group “XX department club”; Fig. 10, Fig. 12-group name is displayed on the interface).  

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0366077 to Dong et al. in view of U.S. Patent Application Publication 2009/0037542 to Chen et al.  
Dong et al. ‘077 disclose:
As concerns claim 5, the method according to claim 4, wherein the performing the deduplication operation on the recipient address indicated by the recipient identifier comprises: determining, according to the instant messaging group identifier, a member comprised in the instant messaging group ((Fig. 8, 802-instant messaging group; 0251-instant messaging group (i.e. departments); 0252-instant messaging group based on organization structure, with unique ID; 0254-group name; 0259-extract corresponding email address of member; Fig. 8, 804; 0240-server extracts addresses).
As concerns claim 6, the method according to claim 4, wherein the performing the deduplication operation on the recipient address indicated by the recipient identifier comprises: determining, according to the instant messaging group identifier, a member comprised in the instant messaging group; determining, based on the member identifier of the member, a member mail address (Fig. 8, 802-instant messaging group; 0251-instant messaging group (i.e. departments); 0252-instant messaging group based on organization structure, with unique ID; 0254-group name; 0259-extract corresponding email address of member; Fig. 8, 804; 0240-server extracts addresses).
Dong et al. ‘077 do not disclose:
As concerns claim 4, the method according to claim 1, wherein the sending the to-be-sent mail to the recipient address indicated by the recipient identifier comprises: performing a deduplication operation on the recipient address indicated by the recipient ACTIVE.136113976.0139identifier, and sending the mail to a deduplicated recipient address.  
As concerns claim 5, the method according to claim 4, wherein the performing the deduplication operation on the recipient address indicated by the recipient identifier comprises: performing the deduplication operation based on a member identifier of the member; and determining a member mail address based on a deduplicated member identifier.  
As concerns claim 6, the method according to claim 4, wherein the performing the deduplication operation on the recipient address indicated by the recipient identifier comprises: performing the deduplication operation on the member mail address to obtain a deduplicated member mail address.  
Chen et al. ‘542 teach:
As concerns claim 4, the method according to claim 1, wherein the sending the to-be-sent mail to the recipient address indicated by the recipient identifier comprises: performing a deduplication operation (0019-removes duplicate email addresses) on the recipient address indicated by the recipient ACTIVE.136113976.0139identifier (0019-recipient name on list), and sending the mail to a deduplicated recipient address (0019-forwards email, after removing duplicates, thus mail is sent).  
As concerns claim 5, the method according to claim 4, wherein the performing the deduplication operation on the recipient address indicated by the recipient identifier comprises: performing the deduplication operation based on a member identifier of the member (0019-removes duplicate email addresses); and determining a member mail address based on a deduplicated member identifier (Fig. 3, 311, 313; 0019).  
As concerns claim 6, the method according to claim 4, wherein the performing the deduplication operation on the recipient address indicated by the recipient identifier comprises:  performing the deduplication operation on the member mail address to obtain a deduplicated member mail address (0019-removes duplicate email addresses).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Dong et al. ‘077, with deduplication, as taught by Chen et al. ‘542, in order to remove redundant data and conserve storage space. 

Allowable Subject Matter
Claims 8, 9, 18-20 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 is allowed.

Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive. 
The applicant argues Dong does not disclose or suggest anything about a group mail address for an instant messaging group, let alone any solution regarding sending an e-mail to the group mail address.
The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. 
Dong discloses, at least at paragraph 0242, an email group is used as a recipient of an email. The applicant argues that Dong is sending emails to all the email addresses in the corresponding group. The inclusion of additional features does not preclude the prior art from anticipating the claimed invention. Dong is still anticipating the limitations of claim 1, as recited in the rejection above. 
As concerns claim 16, the applicant argues:
As an initial matter, Dong merely discloses a unique ID corresponding to an instant messaging group and an e-mail group generated for the instant messaging group. However, Dong appears to be completely silent about using the unique ID to send e-mails to members in the corresponding instant messaging group. 
Dong discloses at least at paragraphs 0242, 0255 and 0257 using a “unique ID” as the recipient address for sending emails to members (recipients associated with the group). Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “to send e-mails to members in the corresponding instant messaging group”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The applicant further argues:
Second, Dong also appears to be entirely silent about any recipient identifier other than the ID for the instant messaging group. On the other hand, in the mail processing method of claim 16, a recipient identifier, which includes multiple instant messaging group identifiers or includes a personal mail address and at least one instant messaging group identifier, is obtained and used to send a mail to a recipient indicated by the recipient identifier. In other words, the concept of "recipient identifier" appears to be entirely absent in the disclosure of Dong. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a recipient identifier, which includes multiple instant messaging group identifiers or includes a personal mail address and at least one instant messaging group identifier, is obtained and used to send a mail to a recipient indicated by the recipient identifier) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The applicant further argues:
Third, because Dong does not disclose or suggest anything about the concept of "recipient identifier", it cannot be said that Dong discloses or suggests either of the two recited alternatives for the recipient identifier. That is, it cannot be said that Dong discloses or suggests (i) the recipient identifier including multiple instant messaging group identifiers, or (ii) the recipient identifier including a personal mail address and at least one instant messaging group identifier, as recited in claim 16. 
The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. The limitations of claim 16 have been addressed in the rejection cited above (See at least paragraph 0252-instant messaging group based on organization structure, with unique ID; 0254-group name; groups. Also recipient line “To;” field can be equivalent to a “recipient identifier” wherein the field comprises multiple groups). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451